Name: Commission Regulation (EC) No 1463/96 of 25 July 1996 fixing the actual production of olive oil and the unit amount of production aid for the 1994/95 marketing year
 Type: Regulation
 Subject Matter: processed agricultural produce;  production;  economic policy
 Date Published: nan

 No L 187/40 lENl Official Journal of the European Communities 26 . 7. 96 COMMISSION REGULATION (EC) No 1463/96 of 25 July 1996 fixing the actual production of olive oil and the unit amount of production aid for the 1994/95 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by the Act of Accession of Austria, Finland and Sweden and by Regulation (EC) No 3290/94 (2), Having regard to Council Regulation (EEC) No 2261 /84 of 17 July 1984 laying down general rules on the granting of aid for the production of olive oil and of aid to olive oil producer organizations (3), as last amended by Regulation (EC) No 636/95 (4), and in particular Article 17a (3) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purpose of the common agricultural policy f), as last amended by Regu ­ lation (EC) No 150/95 (6), and in particular Article 13 ( 1 ) thereof, Whereas Article 5 of Regulation No 136/66/EEC provides that the unit amount of the production aid must be reduced where the actual production for a given mar ­ keting year exceeds the maximum guaranteed quantity fixed for that marketing year; whereas, however, producers whose average production is less than 500 kilograms of olive oil per marketing year are not affected by that reduction; Whereas Article 17a of Regulation (EEC) No 2261 /84 provides that, in order to determine the unit amount of the production aid for olive oil which may be paid in advance, the estimated production for the marketing year concerned should be established; whereas, for the 1994/95 marketing year, the estimated production aid which may be paid in advance was fixed by Commission Regulation (EC) No 2570/95 0; Whereas, pursuant to Article 17a (2) of Regulation (EEC) No 2261 /84, not more than eight months after the end of the marketing year the quantity actually produced in respect of which entitlement to the aid has been recog ­ nized must be determined; whereas, to that end in accordance with Article 12a of Commission Regulation (EEC) No 3061 /84 (8), as last amended by Regulation (EC) No 1 137/96 f), the Member States concerned must notify the Commission, not later than 31 May following each marketing year, of the quantity recognized as qualifying for the aid in each Member State; whereas as a result of those communications the quantity eligible for aid for the 1994/95 marketing year amounts to 458 664 tonnes for Italy, 2 440 tonnes for France , 389 904 tonnes for Greece, 583 000 tonnes for Spain and 29 220 tonnes for Portugal; Whereas recognition by the Member States of those quan ­ tities as qualifying for the aid implies that the checks referred to in Regulations (EEC) No 2261 /84 and (EEC) No 3061 /84 have been carried out; whereas, however, fixing actual production in accordance with the informa ­ tion on the quantities recognized as qualifying for Community aid by the Member States does not prejudge the conclusions that may be drawn from verification of the accuracy of that information under the clearance of accounts procedure; Whereas, in view of the quantity actually produced, the unit amount of the production aid provided for in point (b) of the fifth subparagraph of Article 5 ( 1 ) of Regulation No 136/66/EEC should also be fixed; Whereas, the amount in question must be converted into national currencies in accordance with Article 1 of Commission Regulation (EC) No 3498/93 ( 10) determining the operative events applicable specifically to the olive oil sector; whereas, as a result, the unit amount of aid must be fixed taking into account that the operative event may be prior or posterior to 1 February 1995; Whereas the amount of production aid in Spain and Portugal is different from that in the other Member States; Whereas, in view of the exceptional circumstances which have led to a certain delay in fixing actual production for the 1994/95 marketing year and in order to ensure that payment of the balance of the production aid for that marketing year is made under the budget for the 1995/96 financial year, it is necessary to fix 15 October 1996 as the final date for that payment by derogating from Article 12b (3) of Regulation (EEC) No 3061 /84; (') OJ No 172, 30 . 9. 1966, p. 3025/66. (2) OJ No L 349, 31 . 12. 1994, p. 105. (3) OJ No L 208 , 3. 8 . 1984, p. 3. (4) OJ No L 67, 25. 3. 1995, p . 1 . Is) OJ No L 387, 31 . 12. 1992, p. 1 . ( 6) OJ No L 22, 31 . 1 . 1995, p. 1 . 0 OJ No L 262, 1 . 11 . 1995, p . 34. (8) OJ No L 288 , 1 . 11 . 1984, p. 52 . (9) OJ No L 151 , 26 . 6. 1996, p. 1 . ( 10) OJ No L 319, 21 . 12. 1993, p . 20 . 26. 7. 96 I EN Official Journal of the European Communities No L 187/41 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION:  ECU 108,65 per 100 kilograms for the other Member States . (b) for quantities affected by an agricultural conver ­ sion rate applicable from 1 February 1995 onwards:  ECU 119,02 per 100 kilograms for Spain and Portugal ,  ECU 131,19 per 100 kilograms for the other Member States . Article 2 Notwithstanding Article 12b (3) of Regulation (EEC) No 3061 /84, Member States shall pay the balance of the production aid for the 1994/95 marketing year, payable to producers whose average output is not less than 500 kilo ­ grams, not later than 15 October 1996. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Article 1 For the 1994/95 marketing year for olive oil:  the quantity actually produced in respect of which entitlement to the production aid has been recognized and which is eligible for reimbursement by the EAGGF Guarantee Section is 1 463 228 tonnes,  the unit amount of the production aid shall be: (a) for quantities affected by an agricultural conversion rate applicable before 1 February 1995:  ECU 98,57 per 100 kilograms for Spain and Portugal, This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 July 1996. For the Commission Franz FISCHLER Member of the Commission